Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d) to Indian Application 201921054703. See updated Application Data Sheet and Petition to Correct Foreign Priority Claim, both of which were filed on 05/09/2022, and Request to Retrieve Electronic Priority Application(s) filed on 05/03/2022.
Certified copies of papers required by 37 C.F.R. § 1.55 have not yet been retrieved, however, there is currently a petition pending and a request to retrieve such papers. The file will be updated accordingly.  
Examiner’s Amendment
This communication is in response to the application filed on 12/31/2020.
An Examiner’s Amendment to the record appears below. Authorization to enter the Examiner’s Amendment was given by Applicant’s Representative, Minji Jin (Reg. No. 69,674), on 08/21/2022. See the attached Examiner Initiated Interview Summary form for more information.
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. 	(Proposed Amendment) A method of providing one or more services to one or more user devices 
[[-]] receiving, at a load balancer 
[[-]] the IoT network comprises of one or more clusters 
[[-]] the connection request comprises at least a username the username being a combination of at least a cluster identifier and a user device identifier,
[[-]] the connection request is stateful request, and
[[-]] the one or more user devices an authentication server 
[[-]] determining, by the load balancer 
[[-]] routing, by the load balancer 

2.	(Proposed Amendment) The method as claimed in claim 1, the method further comprising:
[[-]] receiving, at the at least one target cluster, the connection request from the load balancer 
[[-]] decrypting, by the at least one target cluster, [[the]] a second connection request using a shared public key;
[[-]] providing, by the at least one target cluster, the one or more services to the one or more user devices 

3.	(Proposed Amendment) The method as claimed in claim 1, further comprising:
[[-]] receiving, at a load balancer 
[[-]] routing, by the load balancer 
[[-]] assigning, by the registration cluster a password to the one or more user devices 

the password is an encrypted combination of the user device identifier and the username; and
[[-]] transmitting, by the registration cluster 

4.	(Proposed Amendment) The method as claimed in claim 3, further comprising:
[[-]] receiving, from the one or more user devices Identity and Access Management System (IDAM) 
[[-]] validating, by a central authentication platform 
[[-]] assigning, by the central authentication platform 

5.	(Proposed Amendment) The method as claimed in claim 4, wherein the first registration request received at the load balancer 

6.	(Proposed Amendment) The method as claimed in  claim 4, the method further comprising validating, by the registration cluster 

7.	(Proposed Amendment) The method as claimed in  claim 4, wherein the one or more user devices expiration of the time period of the token.

8.	(Proposed Amendment) A system for providing one or more services to one or more user devices 
	a processor;  
a memory storing instructions, which when executed by the processor, cause the system to:
[[-]] using one or more clusters  and
[[-]] a load balancer being configured to:
[[-]] receive a connection request from the one or more user devices 
[[-]] the connection request comprises at least a username  the username being a combination of at least a cluster identifier and a user device identifier,
[[-]] the connection request is stateful request, and
[[-]] the one or more user devices the cluster identifier assigned by [[the]] an authentication server 
[[-]] determine the [[a]] cluster identifier based on the connection request, and
[[-]] route the connection request to at least one target cluster from the one or more clusters 

9.	(Proposed Amendment) The system as claimed in claim 8, wherein the processor is further configured to cause the system to:
[[-]] receive the connection request from the load balancer 
[[-]] decrypt [[the]] a second connection request using a shared public key; and
[[-]] provide the one or more services to the one or more user devices 

10.	(Proposed Amendment) The system as claimed in claim 8, wherein the load
[[-]] receive a first registration request from the one or more user devices 
[[-]] route the first registration request to a registration cluster 

11.	(Proposed Amendment) The system as claimed in claim 10, the system further comprising the registration cluster being configured to:
[[-]] receive the first registration request from the load balancer
[[-]] assign the username and [[the]] a password to the one or more user devices 
[[-]] 
[[-]] the password is an encrypted combination of the user device identifier and the username; and
[[-]] transmit the password and the username to the one or more user devices 
12.	(Proposed Amendment) The system as claimed in 10 further comprising an Identity and Access Management System (IDAM) 

13.	(Proposed Amendment) The system as claimed in 12 further comprising a central authentication platform connected to the IDAM 
[[-]] validate a connection capability of the one or more user devices 
[[-]] assign a token to the one or more user devices 

14.	(Proposed Amendment) The system as claimed in claim 13, wherein the first registration request received at the load balancer

15.	(Proposed Amendment) The system as claimed in  claim 13, wherein the registration cluster 

16.	(Proposed Amendment) The system as claimed in  claim 13, wherein the one or more user devices expiration of the time period of the token.

Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Fehrenbach (Pub. No. US 2020/0092685 A1) teaches that “the Group Manager UE 11 may be configured to provide a synchronization signal to other UEs interested in being connected to the group Manager UE 11… Group Manager UE 11 may also be configured to send an group identity (Group ID) for the reception of other UEs interested in being connected to the Group Manager UE 11”, Fehrenbach ¶¶ [0187]-[0188] and Fig. 2. 
The prior art of record Aravamudhan (Pub. No. 2021/0058766 B1) ¶ [0061] teaches that “an SCS or AS can initiate group triggering of IoT devices using a single message including an external group ID”.
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P Tolchinsky
/G.P.T./Examiner, Art Unit 2456            
08/23/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/24/2022